DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 05/15/2020 and 11/30/2020 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: OBJ.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference character OBJ, which represents object, was mentioned in paragraph [0049] as if it were intended to be shown in Figure 1.  However, no OBJ can be found in Figure 1.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the bio-information being determined by the apparatus comprises blood pressure, does not reasonably provide enablement for wherein the bio-information being determined by the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification goes into much more detail about using the invention to estimate the blood pressure of a human, while merely reciting the invention’s ability to be used for estimating bio-information of vascular age, arterial stiffness, aortic pressure waveform, stress index, and a degree of fatigue.  For instance, the specification specifically mentions using a PPG sensor to estimate blood pressure (paragraph [0003]).  The specification also teaches how the apparatus of Figure 2 is used and implemented in the case where a blood pressure of a user is estimated (paragraph [0059]).  The specification also teaches how a pulse wave signal is used when determining an estimate for blood pressure (Figure 4, paragraphs [0066]-[0071]).  The specification further mentions waveform components of a systolic phase of blood pressure (paragraph [0070]).  This level of detail is considered enabling when the bio-information being determined by the apparatus comprises blood pressure.  However, the level of detail needed to enable any person skilled in the art to use the invention commensurate with the scope of the claims when the bio-information being determined by the apparatus comprises vascular age, arterial stiffness, aortic pressure waveform, stress index, and a degree of fatigue is not present in the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “based on the inflection point not being detected in the predetermined period of the second-order differential signal” renders claim 18 indefinite.  Claim 14, from which claim 18 depends, requires the method step of “detecting at least one inflection point in a predetermined period of the second-order differential signal”.  It is unclear to the Examiner how the limitation of claim 18 can depend from claim 14.  It is unclear how the inflection point is not being detected when it had to be detected for claim 14.  Please make necessary corrections.

The limitation “determining whether the zero-crossing point is present in the predetermined period of the second-order differential signal” renders claim 18 indefinite.  It is unclear to the Examiner why the step of determining whether the zero-crossing point is present is necessary when it was a required step in claim 14, from which claim 18 depends, that a zero-crossing point is detected in the predetermined period of the second-order differential signal.  Please make necessary corrections.

claim 20 indefinite.  It is unclear to the Examiner why the step of determining whether the zero-crossing point is present is necessary when it was a required step in claim 14, from which claim 20 depends, that a zero-crossing point is detected in the predetermined period of the second-order differential signal.  Please make necessary corrections.

The limitation “based on determining that the zero-crossing point is present in the predetermined period of the second-order differential signal” renders claim 21 indefinite.  It is unclear to the Examiner why the step of determining whether the zero-crossing point is present is necessary when it was a required step in claim 14, from which claim 21 depends, that a zero-crossing point is detected in the predetermined period of the second-order differential signal.  Please make necessary corrections.

*Claim 19 is also rejected due to its dependency on a rejected claim.
*Note: Similar limitations to those rejected under 35 U.S.C 112(b) are present in claims 6, 8, 9-10, and 28 and were also considered for 35 U.S.C 112(b) rejections.  It was determined that such limitations in these claims did not required 112(b) rejections because the independent claim from which these claims respectively depend from have the statutory category of an apparatus.  The apparatus in these claims are “configured to” perform such limitations and doesn’t prevent the apparatus from being capable of being configured to perform other limitations.  For instance, in claim 28, the processor is further configured to, based on the inflection point not being detected in the predetermined period, detect the characteristic point from the local minimum point and the zero-crossing point in the predetermined period.  Even though claim 26, from which claim 28 depends, says that the processor is configured to obtain a second-order differential signal of the bio-signal, to detect, as a characteristic point, an inflection point, in a predetermined period of the second-order differential signal, it does not exclude the processor from being configured to detect the characteristic point when the inflection point is not being detected in the predetermined period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10-16, 18, 20, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (U.S PGPub No. 2003/0036685), in view of Lisogurski, et al. (U.S PGPub No. 2016/0135692).
Regarding claim 1, Goodman teaches (Figure 1, element 10) an apparatus for estimating bio-information (abstract, paragraphs [0015], [0078], [0114]), the apparatus comprising: (Figure 1, element 12 – plethysmography (PPG) sensor) a sensor configured to obtain a bio-signal from an object (paragraphs [0114]-[0116] – An executable program is installed within the permanent memory of the processing device to instruct the user through interactive menus to utilize the PPG sensor such that proper PPG signals can be obtained from the user and to provide the user with his/her own generated physiological information through graphical means); and (Figure 1, element 14; Figure 10C) a processor configured to obtain a second-order differential signal of the bio-signal (paragraphs [0114]-[0115], [0168]), (Figures 10A-10E, 14) to detect at least one of an inflection point in a predetermined period of the second-order differential signal (Paragraph [0170] – “zero-crossing of the fourth derivative” is evidence of the second derivative (Figure 10C) having an inflection point; “once the point of systolic onset is located” is indicative of the predetermined period of time (e.g. between points of systolic onsets); paragraphs [0204]-[0207] – An inflection point is a point of a curve at which a change in the curvature occurs (this can be seen to occur in Figure 14)), and (Figures 10C and 14) a zero-crossing point in the predetermined period of the second-order differential signal (paragraphs [0168] and [0204]-[0207] – A zero-crossing is a point where the sign of a mathematical function changes (this can be seen to occur in Figures 10C and 14)), to extract a feature based on the detected at least one of the inflection point (paragraph [0206] – A smaller upward inflection of the systolic wave occurs if there is a relatively small delay between the systolic and systolic reflected wave peaks.  This will result in the height (d) of the second peak (at Z) in the second derivative being relatively less.  The specific correlation between the second derivative and the systolic reflected wave and thus the aortic transit time of the reflected wave is useful in determining various cardiovascular measures and beat to beat blood pressure.), and to estimate bio-information based on the extracted feature (paragraph [0206] – The second derivative correlates well with beat to beat blood pressure).  Goodman does not specifically teach the limitation of instant claim 1, that is extracting a feature based on the detected zero-crossing point.
Lisogurski teaches that a physiological monitoring system may use photonic signals to determine physiological parameters (abstract).  Lisogurski teaches (Figure 1) an apparatus for estimating bio-information (paragraphs [0008] and [0065]), the apparatus comprising: (Figure 1, element 102) a sensor configured to obtain a bio-signal from an object (paragraphs [0065]-[0066]); and (Figure 1, element 172) a “include that information in further processing of a physiological parameter”), and to estimate bio-information based on the extracted feature (paragraph [0187] – cardiovascular aging).  Lisogurski also teaches that blood pressure is a physiological parameter that the systems and methods can be used to determine (paragraph [0003]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Goodman and Lisogurski as they both teach systems for estimating bio-information.  One of ordinary skill in the art would have noticed the similarities between Goodman and Lisogurski’s systems, as each teach a sensor configured to obtain bio-signals and a processor configured to obtain a second-order differential signal of the bio-signal.  One of ordinary skill in the art would have noticed Goodman’s discussion of the use of zero crossings in the first and fourth derivatives (see paragraphs [0169]-[0170] of Goodman) and would have been curious about the ability to use zero-crossings for the second derivative and the possibility of such zero-crossings to aid in extracting features.  One of ordinary skill in the art would have also noticed that the second derivative of Goodman includes zero-crossings (see Figure 10C of Goodman).  One of ordinary skill in the art would also recognize that the second derivative index could include a pertinent zero-crossing point if the reflected wave peak had a larger height and crossed the horizontal see Figure 14 (point Z) of Goodman).  One of ordinary skill in the art would also recognize Goodman’s teaching that the peak of the reflected wave could be less than normal and would find it possible to lead to zero crossings if taller (see Figure 14 and paragraph [0206] of Goodman).  One of ordinary skill in the art would recognize the importance of zero crossings in the derivative graphs shown in Goodman, and would have wanted to know if potential zero crossings of the second derivative could have any importance or benefit.  Therefore, claim 1 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 2, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as stated hereinabove.   Goodman also teaches the limitations of instant claim 2, wherein (Figures 1-3, element 12 – PPG sensor, e.g. pulse wave sensor, LED1, LED2, PD1, and PD2) the sensor comprises a pulse wave sensor (paragraphs [0006], [0114], and [0119]), (Figures 1-3, element 12 – PPG sensor, e.g. pulse wave sensor, LED1, LED2, PD1, and PD2) the pulse wave sensor comprising a light source configured to emit light onto the object (paragraph [0119]), and (Figures 1-3, element 12 – PPG sensor, e.g. pulse wave sensor, LED1, LED2, PD1 – photodiode, e.g. detector, and PD2 – photodiode, e.g. detector) a detector configured to detect the light emitted onto the object and reflected or scattered from the object (paragraph [0119]).  Therefore, claim 2 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 3, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as stated hereinabove.  Lisogurski also teaches the limitations of please see annotated figure below) the predetermined period comprises a time interval between a first local maximum point and a first local minimum point of the second- order differential signal (paragraph [0187]).

    PNG
    media_image1.png
    692
    611
    media_image1.png
    Greyscale

Annotated Figure 24

see Figures 10C and 14).  Therefore, claim 3 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 4, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as stated hereinabove.  Goodman also teaches the limitations of instant claim 4, that is wherein (Figure 14 – see annotated Figure below) the inflection point is a point, at which a waveform of the second-order differential signal changes from being concave downward to being convex upward with respect to a time axis of the 

    PNG
    media_image2.png
    413
    525
    media_image2.png
    Greyscale

Annotated Figure 14

Regarding claim 6, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as stated hereinabove.  Lisogurski also teaches the limitations of instant claim 6, that is wherein the processor is further configured to, (Figure 22, element 2208) based on the inflection point not being detected in the predetermined period of the second-order differential signal (paragraph [0181] – When the second signal is the second derivative of the first signal, the system may correlate zero crossings of the second signal as inflection points of the first signal), (Figures 22 and 24) determine whether the zero-crossing point is present in the predetermined period of It appears that zero crossings of the second derivative are found in order to correlate to inflection points of the first signal.  One of ordinary skill in the art would reason that this step takes place because the inflection point could not be detected during the predetermined period.).  Therefore, claim 6 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 8, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 6, as indicated hereinabove.  Lisogurski also teaches the limitations of instant claim 8, that is wherein the processor is further configured to, (Figure 22, element 2208) based on determining that the zero-crossing point is not present in the predetermined period of the second-order differential signal, obtain a first-order differential signal of the bio-signal (paragraphs [0181] and [0186]), and 34detect a time point, at which an amplitude of the first-order differential signal is maximum, as the zero-crossing point (paragraphs [0181] – When the second signal is the first derivative of the first signal, the system may correlate zero crossings of the second signal as local maxima and minima of the first signal, [0186] – One of ordinary skill in the art would reason that the second signal can be treated as the first derivative if the zero-crossing point is not present in the predetermined period of the second-order differential signal).  Therefore, claim 8 is unpatentable over Goodman, in view of Lisogurski.

Regarding claim 10, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as stated hereinabove.  Lisogurski also teaches the limitations of When the second signal is the second derivative of the first signal, the system may correlate zero crossings of the second signal as inflection points of the first signal.  One of ordinary skill in the art would reason that the second signal is treated as the second derivative if the local maxima and minima could not be found during the predetermined period.).  Therefore, claim 10 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 11, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as stated hereinabove.  Goodman also teaches the limitations of instant claim 11, that is wherein (Figure 14, element Z) the processor is further configured to extract an amplitude of the bio-signal, which corresponds to the inflection point, as the feature (paragraph [0206] – A smaller upward inflection of the systolic wave occurs if there is a relatively small delay between the systolic and systolic reflected, which impacts the height of the second peak (Z, e.g. amplitude) in the second derivative.  The specific correlation between the second derivative and the systolic reflected wave and thus the aortic transit time of the reflected wave is useful in determining various cardiovascular measures.).  Therefore, claim 11 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 12, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as indicated hereinabove.  Lisogurski also teaches the limitations of instant claim 12, that is wherein (Figure 24, element 2400, 2406, 2410, and 2412) the processor is further configured to extract, as the feature, an amplitude of the bio-signal which corresponds to at least one of the zero- crossing point (paragraph [0187] – The system may determine the amplitude of waveform 2402 at point 2412 and include that information in further processing of a physiological parameter), (Figure 24 – see annotated Figure below) an internally dividing point between the zero-crossing point and a start point of the predetermined period, and an internally dividing point between the 

    PNG
    media_image3.png
    666
    567
    media_image3.png
    Greyscale

Annotated Figure 24:  One of ordinary skill in the art would have found that it appears that the second derivative 2406 is includes a zero crossing point 2410 that internally divides between the start and end point of the predetermined period.

Regarding claim 13, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1, as stated hereinabove.  Goodman also teaches the limitation of instant claim 13, that is wherein (Figure 14) the bio-information comprises an at least The specific correlation between the second derivative and the systolic reflected wave and thus the aortic transit time of the reflected wave is useful in determining various cardiovascular measures.  The second derivative also correlates well with beat to beat blood pressure and longer term aortic pulse wave velocity changes.).  Therefore, claim 13 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 14, Goodman teaches (Figure 1, element 10) a method of estimating bio-information (abstract, paragraphs [0015], [0021], [0078], [0114]), the method comprising: (Figure 1, element 12 – plethysmography (PPG) sensor) obtaining a bio-signal from an object (paragraphs [0114]-[0116] – An executable program is installed within the permanent memory of the processing device to instruct the user through interactive menus to utilize the PPG sensor such that proper PPG signals can be obtained from the user and to provide the user with his/her own generated physiological information through graphical means); (Figure 1, element 14; Figure 10C) obtaining a second-order differential signal of the bio-signal (paragraphs [0114]-[0115], [0168]), (Figures 10A-10E, 14) detecting at least one of an inflection point in a predetermined period of the second-order differential signal (Paragraph [0170] – “zero-crossing of the fourth derivative” is evidence of the second derivative (Figure 10C) having an inflection point; “once the point of systolic onset is located” is indicative of the predetermined period of time (e.g. between points of systolic onsets); paragraphs [0204]-[0207] – An inflection point is a point of a curve at which a change in the curvature occurs (this can be seen to occur in Figure 14)) and (Figures 10C and 14) a zero-crossing point in the predetermined period of the second-order differential signal (paragraphs [0168] and [0204]-[0207] – A zero-crossing is a point where the sign of a mathematical function changes (this can be seen to occur in Figures 10C and 14)), extracting a feature based on the detected at least one of the inflection point (paragraph [0206] – A smaller upward inflection of the systolic wave occurs if there is a relatively small delay between the systolic and systolic reflected wave peaks.  This will result in the height (d) of the second peak (at Z) in the second derivative being relatively less.  The specific correlation between the second derivative and the systolic reflected wave and thus the aortic transit time of the reflected wave is useful in determining various cardiovascular measures and beat to beat blood pressure.), and estimating bio-information based on the extracted feature (paragraph [0206] – The second derivative correlates well with beat to beat blood pressure).  Goodman does not specifically teach the limitation of instant claim 14, that is extracting a feature based on the detected zero-crossing point.
Lisogurski teaches that a physiological monitoring system may use photonic signals to determine physiological parameters (abstract).  Lisogurski teaches (Figure 1) an apparatus  and method for estimating bio-information (paragraphs [0003], [0008], and [0065]), the method comprising: (Figure 1, element 102) obtaining a bio-signal from an object (paragraphs [0065]-[0066]); and (Figure 24, element 2406) obtaining a second-order differential signal of the bio-signal (paragraph [0187]), (Figure 24, element 2410) detecting a zero-crossing point in the predetermined time period of the second-order differential signal (paragraph [0187]), (Figure 24, element 2412) to extract a “include that information in further processing of a physiological parameter”), and to estimate bio-information based on the extracted feature (paragraph [0187] – cardiovascular aging).  Lisogurski also teaches that blood pressure is a physiological parameter that the systems and methods can be used to determine (paragraph [0003]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Goodman and Lisogurski as they both teach systems and methods for estimating bio-information.  One of ordinary skill in the art would have noticed the similarities between Goodman and Lisogurski’s systems, as each teach a sensor configured to obtain bio-signals and a processor configured to obtain a second-order differential signal of the bio-signal.  One of ordinary skill in the art would have noticed Goodman’s discussion of the use of zero crossings in the first and fourth derivatives (see paragraphs [0169]-[0170] of Goodman) and would have been curious about the ability to use zero-crossings for the second derivative and the possibility of such zero-crossings to aid in extracting features.  One of ordinary skill in the art would have also noticed that the second derivative of Goodman includes zero-crossings (see Figure 10C of Goodman).  One of ordinary skill in the art would also recognize that the second derivative index could include a pertinent zero-crossing point if the reflected wave peak had a larger height and crossed the horizontal axis (see Figure 14 (point Z) of Goodman).  One of ordinary skill in the art would also recognize Goodman’s teaching that the peak of the reflected wave could be less than normal and would find it possible to lead to zero crossings if taller (see Figure 14 and paragraph [0206] of Goodman).  One of ordinary 

Regarding claim 15, Goodman, in view of Lisogurski, renders obvious the method of claim 14, as stated hereinabove.  Lisogurski also teaches the limitations of instant claim 15, that is wherein (Figure 24, element 2406 – please see annotated figure below) the predetermined period comprises a time interval between a first local 

    PNG
    media_image1.png
    692
    611
    media_image1.png
    Greyscale

Annotated Figure 24

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Goodman and Lisogurski as they both teach systems and methods for estimating bio-see Figures 10C and 14).  Therefore, claim 15 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 16, Goodman, in view of Lisogurski, renders obvious the method of claim 14, as stated hereinabove.  Goodman also teaches the limitations of instant claim 16, that is wherein (Figure 14 – see annotated Figure below) the inflection point is a point, at which a waveform of the second-order differential signal changes from being concave downward to being convex upward with respect to a time axis of the 

    PNG
    media_image2.png
    413
    525
    media_image2.png
    Greyscale

Annotated Figure 14

Regarding claim 18, Goodman, in view of Lisogurski, renders obvious the method of claim 14, as stated hereinabove.  Lisogurski also teaches the limitations of instant claim 18, wherein the detecting comprises, (Figure 22, element 2208) based on the inflection point not being detected in the predetermined period of the second-order differential signal (paragraph [0181] – When the second signal is the second derivative of the first signal, the system may correlate zero crossings of the second signal as inflection points of the first signal), (Figures 22 and 24) determining whether the zero-crossing point is present in the predetermined period of the second-order differential It appears that zero crossings of the second derivative are found in order to correlate to inflection points of the first signal.  One of ordinary skill in the art would reason that this step takes place because the inflection point could not be detected during the predetermined period.).  Therefore, claim 18 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 20, Goodman, in view of Lisogurski, renders obvious the method of claim 18, as indicated hereinabove.  Lisogurski also teaches the limitations of instant claim 20, that is wherein the detecting comprises, (Figure 22, element 2208) based on determining that the zero-crossing point is not present in the predetermined period of the second-order differential signal, obtain a first-order differential signal of the bio-signal (paragraphs [0181] and [0186]), and 34detecting a time point, at which an amplitude of the first-order differential signal is maximum, as the zero-crossing point (paragraphs [0181] – When the second signal is the first derivative of the first signal, the system may correlate zero crossings of the second signal as local maxima and minima of the first signal, [0186] – One of ordinary skill in the art would reason that the second signal can be treated as the first derivative if the zero-crossing point is not present in the predetermined period of the second-order differential signal).  Therefore, claim 20 is unpatentable over Goodman, in view of Lisogurski.

Regarding claim 22, Goodman, in view of Lisogurski, renders obvious the method of claim 14, as stated hereinabove.  Lisogurski also teaches the limitations of When the second signal is the second derivative of the first signal, the system may correlate zero crossings of the second signal as inflection points of the first signal.  One of ordinary skill in the art would reason that the second signal is treated as the second derivative if the local maxima and minima could not be found during the predetermined period.).  Therefore, claim 22 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 23, Goodman, in view of Lisogurski, renders obvious the method of claim 14, as stated hereinabove.  Goodman also teaches the limitations of instant claim 23, that is wherein the extracting comprises (Figure 14, element Z) extracting an amplitude of the bio-signal, which corresponds to the inflection point, as the feature (paragraph [0206] – A smaller upward inflection of the systolic wave occurs if there is a relatively small delay between the systolic and systolic reflected, which impacts the height of the second peak (Z, e.g. amplitude) in the second derivative.  The specific correlation between the second derivative and the systolic reflected wave and thus the aortic transit time of the reflected wave is useful in determining various cardiovascular measures.).  Therefore, claim 23 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 24, Goodman, in view of Lisogurski, renders obvious the method of claim 14, as indicated hereinabove.  Lisogurski also teaches the limitations of instant claim 24, that is wherein the extracting comprises (Figure 24, element 2400, 2406, 2410, and 2412) extracting, as the feature, an amplitude of the bio-signal which corresponds to at least one of the zero- crossing point (paragraph [0187] – The system may determine the amplitude of waveform 2402 at point 2412 and include that information in further processing of a physiological parameter), (Figure 24 – see annotated Figure below) an internally dividing point between the zero-crossing point and a start point of the predetermined period, and an internally dividing point between the 

    PNG
    media_image3.png
    666
    567
    media_image3.png
    Greyscale

Annotated Figure 24:  One of ordinary skill in the art would have found that it appears that the second derivative 2406 is includes a zero crossing point 2410 that internally divides between the start and end point of the predetermined period.

Regarding claim 25, Goodman, in view of Lisogurski, renders obvious the method of claim 14, as stated hereinabove.  Goodman also teaches the limitation of instant claim 25, that is wherein (Figure 14) the bio-information comprises an at least The specific correlation between the second derivative and the systolic reflected wave and thus the aortic transit time of the reflected wave is useful in determining various cardiovascular measures.  The second derivative also correlates well with beat to beat blood pressure and longer term aortic pulse wave velocity changes.).  Therefore, claim 25 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 26, Goodman teaches (Figure 1, element 10)  an apparatus for estimating bio-information (abstract, paragraphs [0015], [0078], [0114]), the apparatus comprising: (Figure 1, element 12 – plethysmography (PPG) sensor) a sensor configured to obtain a bio-signal from an object (paragraphs [0114]-[0116] – An executable program is installed within the permanent memory of the processing device to instruct the user through interactive menus to utilize the PPG sensor such that proper PPG signals can be obtained from the user and to provide the user with his/her own generated physiological information through graphical means); and a processor configured to obtain a second-order differential signal of the bio-signal (paragraphs [0114]-[0115], [0168]), to detect, as a characteristic point, (Figures 10A-10E, 14) an inflection point (Paragraph [0170] – “zero-crossing of the fourth derivative” is evidence of the second derivative (Figure 10C) having an inflection point; “once the point of systolic onset is located” is indicative of the predetermined period of time (e.g. between points of systolic onsets), and (Figures 10C and 14) a zero-crossing point (paragraphs [0168] and [0204]-[0207] – A zero-crossing is a point where the sign of a mathematical function changes (this can be seen to occur in Figures 10C and 14)) in a predetermined period of the second-order differential signal, to extract a feature based on the detected characteristic point ((paragraph [0206] – A smaller upward inflection of the systolic wave occurs if there is a relatively small delay between the systolic and systolic reflected wave peaks.  This will result in the height (d) of the second peak (at Z) in the second derivative being relatively less.  The specific correlation between the second derivative and the systolic reflected wave and thus the aortic transit time of the reflected wave is useful in determining various cardiovascular measures and beat to beat blood pressure.), and to estimate bio-information based on the extracted feature (paragraph [0206] – The second derivative correlates well with beat to beat blood pressure).  Goodman does not teach the limitation of instant claim 26, that is wherein to detect, as a characteristic point, at least one of a local minimum point and extracting a feature based on the detected local minimum point and zero-crossing point.
Lisogurski teaches that a physiological monitoring system may use photonic signals to determine physiological parameters (abstract).  Lisogurski teaches (Figure 1) an apparatus for estimating bio-information (paragraphs [0008] and [0065]), the apparatus comprising: (Figure 1, element 102) a sensor configured to obtain a bio-signal from an object (paragraphs [0065]-[0066]); and (Figure 1, element 172) a processor (paragraph [0087]) configured to (Figure 24, element 2406) obtain a second-order differential signal of the bio-signal (paragraph [0187]), (Figure 24, element 2410) to detect a zero-crossing point in the predetermined time period of the second-order differential signal (paragraph [0187]), (Figure 24, element 2412) to extract a feature based on the detected zero-crossing point (paragraph [0187] – “include that information in further processing of a physiological parameter”), and to estimate bio-information based on the extracted feature (paragraph [0187] – cardiovascular aging).  Lisogurski also teaches (Figure 22, element 2208) obtaining local minima and maxima of the second signal.  Lisogurski also teaches that blood pressure is a physiological parameter that the systems and methods can be used to determine (paragraph [0003]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Goodman and Lisogurski as they both teach systems for estimating bio-information.  One of ordinary skill in the art would have noticed the similarities between Goodman and Lisogurski’s systems, as each teach a sensor configured to obtain bio-signals and a processor configured to obtain a second-order differential signal of the bio-signal.  One of ordinary skill in the art would have noticed Goodman’s discussion of the use of zero crossings in the first and fourth derivatives (see paragraphs [0169]-[0170] of Goodman) and would have been curious about the ability to use zero-crossings for the second derivative and the possibility of such zero-crossings to aid in extracting features.  One of ordinary skill in the art would have also noticed that the second derivative of Goodman includes zero-crossings (see Figure 10C of Goodman).  One of ordinary skill in the art would also recognize that the second derivative index could include a pertinent zero-crossing point if the reflected wave peak had a larger height and crossed the horizontal axis (see Figure 14 (point Z) of Goodman).  One of ordinary skill in the art would also recognize Goodman’s teaching that the peak of the reflected wave could be less than normal and would find it possible to lead to zero crossings if taller (see Figure 14 and paragraph [0206] of Goodman).  One of ordinary skill in the art would recognize the see Figure 22 and paragraph [0181] of Lisogurski).  Therefore, claim 26 is unpatentable over Goodman and Lisogurski, et al.

Regarding claim 27, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 26, as stated hereinabove.  Goodman also teaches the limitations of instant claim 26, that is wherein (Figure 14 – see annotated Figure below) the processor is further configured to detect, as the inflection point, a point at which a waveform of the second-order differential signal changes from being concave downward to being convex 

    PNG
    media_image2.png
    413
    525
    media_image2.png
    Greyscale

Annotated Figure 14
Regarding claim 28, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 26, as stated hereinabove.  Lisogurski also teaches the limitations of instant claim 28, that is wherein the processor is further configured to, (Figure 22, element 2208) based on the inflection point not being detected in the predetermined period, detect the characteristic point from the local minimum point and the zero-crossing point in the predetermined period (paragraph [0181] – When the second signal is the second derivative of the first signal, the system may correlate zero crossings of the second signal as inflection points of the first signal.  The system may correlate zero crossings of the second signal as local maxima and minima of the first signal.),  (Figure please see annotated figure below) the predetermined period being a time interval between a first local maximum point and a first local minimum point of the second- order differential signal (paragraph [0187]).


    PNG
    media_image1.png
    692
    611
    media_image1.png
    Greyscale

Annotated Figure 24

see Figures 10C and 14).  Therefore, claim 28 is unpatentable over Goodman and Lisogurski, et al.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (U.S PGPub No. 2003/0036685) and Lisogurski, et al. (U.S PGPub No. 2016/0135692), further in view of De Haan (U.S PGPub No. 2020/0121262).  It is noted that De Haan is the U.S Published Application for PCT/EP2018/054831 with a filing date of Feb. 27, 2018 (prior to effective filing date of the instant application, and therefore qualifies as prior art under 35 U.S.C 102).

Regarding claims 5 and 17, Goodman, in view of Lisogurski, renders obvious the apparatus of claim 1 and the method of claim 14, respectively, as stated hereinabove. Goodman also teaches the limitations of instant claim 5 and 17, that is By specifically delineating the “second zero crossing from negative-to-positive”, it is clear that there is a predetermined time period), (Figure 10E) an amplitude at the first time point in the fourth- order differential signal being greater than zero and an amplitude at a second time point after the first time point being less than zero (paragraphs [0168], [0170], and [0172]).  Goodman does not teach the limitation of instant claim 5, that is to detect a point of the second-order differential signal, which corresponds to the first time point, as the inflection point.
*Note: Other than a few minor instances, with claim 5 being an apparatus claim and claim 17 being a method claim, claims 5 and 17 involve similar subject matter.
De Haan teaches a device and a method for processing physiological signals of a subject (abstract).  De Haan teaches that the device, system, and method intends to enable improved remote determination of a health parameter, in particular indicative of a vascular health of a subject (paragraph [0006]).  De Haan teaches (Figure 1, elements 1, 10, and 20) a detection unit for acquiring image data of the scene, in particular for acquiring a sequence of image frames of the subject over time, preferably including a skin area of the subject from which time-varying signals indicative of cardiac-synchronous motion can be derived (paragraph [0062]).  De Haan also teaches that characteristic points can be determined by inspecting the zero crossings or peaks of higher order derivatives such as the fourth order of the peak of systole (paragraph 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined the teachings of Goodman and Lisogurski, with the teachings of De Haan, as De Haan also teaches a device and method for processing physiological signals and teaches a detector that detects bio-signals.  One of ordinary skill in the art would have wanted to use the teachings of De Haan because Figures 10A-10E would leave a person of ordinary skill in the art curious about the points on the fourth derivative that may correspond with an inflection point on the second derivative.  In Goodman, the fourth derivative is just used to show a correlation to the original pulse waveform.  One of ordinary skill in the art would find it obvious that the first and second time points of the fourth derivative could correspond to inflection points in the second derivative (see Figures 10A-10E).  One of ordinary skill in the art would have further been convinced of this possibility with De Haan’s teaching that characteristic points can be determined by inspecting the zero crossings or peaks of higher order derivatives such as the fourth order of the peak of systole (emphasis added, please see paragraph [0108] of De Haan).  Therefore, claims 5 and 17 are unpatentable over Goodman, Lisogurski, et al., and De Haan.

Allowable Subject Matter
Claims 7, 9, 19, 21, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to dependent claims 7 and 19, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Goodman, Lisogurski, et al., and De Haan) does not teach the apparatus of claim 6 or claim 19, wherein the at least one predetermined criterion comprises at least one of: a first criterion as to whether a first value, obtained by subtracting a time corresponding to a first local maximum point of the second-order differential signal from a time corresponding to a first local minimum point of the second-order differential signal, is greater than a first threshold; or a second criterion as to whether the first value is greater than a value, obtained by multiplying a second value with a second threshold, the second value being obtained by subtracting the time corresponding to the first local minimum point from a time corresponding to a second local maximum point of the second-order differential signal.  No additional prior art reference could be found that teaches or renders obvious these limitations of instant claims 7 and 19.  The Examiner notes that 35 U.S.C 112(b) rejections must be overcome as well.

With regards to dependent claims 9 and 21, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Goodman,  The Examiner notes that 35 U.S.C 112(b) rejections must be overcome as well.

With regards to dependent claim 29, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Goodman, Lisogurski, et al., and De Haan) does not teach the apparatus of claim 28, that is wherein the processor is further configured to determine whether to detect the local minimum point or the zero-crossing point based on a time of the first local minimum point and a time of a second local maximum point.  No additional prior art reference could be found that teaches or renders obvious these limitations of instant claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakajima, et al. (U.S PGPub No. 2019/0159682) teaches a biological information analyzing device.  Pantelopoulos, et al. (U.S PGPub No. 2017/0209055) teaches devices and methods for non-invasively measuring arterial stiffness using pulse wave analysis of photoplethysmogram data.  Lenehan, et al. (U.S .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792